ACCEPTED
                                                                                              12-13-00262-CV
                                                                                 TWELFTH COURT OF APPEALS
                                                                                               TYLER, TEXAS
                                                                                         7/11/2016 4:15:32 PM
                                                                                                    Pam Estes
                                                                                                       CLERK

                          CAUSE NO. 12-13-00262-CV
                         IN THE COURT OF APPEALS
                    TWELFTH COURT OF APPEALS DISTRICT     FILED IN
                               TYLER, TEXAS         12th COURT OF APPEALS
                                                                       TYLER, TEXAS
                                                                  7/11/2016 4:15:32 PM
WASSON INTERESTS, LTD,       §                      APPEALED    FROM  2ND
                                                                         PAM ESTES
    Appellant,               §                                             Clerk
                             §
V.                           §                      DISTRICT COURT IN AND FOR
                             §
CITY OF JACKSONVILLE, TEXAS, §
     Appellee.               §                      CHEROKEE COUNTY, TEXAS

APPELLANT’S UNOPPOSED FIRST MOTION FOR AN EXTENSION OF TIME
          TO FILE A SUPPLEMENTAL BRIEF ON REMAND

TO THE HONORABLE COURT:

       NOW COMES Appellant, Wasson Interests, Ltd., filing this, its Unopposed First

Motion for an Extension of Time to File a Supplemental Brief on Remand, and in support

thereof, respectfully shows the Court as follows:

   1. On June 13, 2016, this Court rendered a Per Curium Order, granting Petitioner

thirty (30) days, until July 13, 2016, to file any supplemental brief it deemed necessary

for the Court’s consideration on remand.

   2. Appellant is asking the Court for a fourteen (14) day extension, until July 27,

2016, to file its supplemental brief.

   3. Appellant seeks this extension because its attorney now works for the Nueces

County Attorney’s Office, and is therefore only able to work in his capacity as

Appellant’s attorney during nonbusiness hours.

   WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays the Court

grant this motion, thereby extending Appellant’s deadline to file its supplemental brief on
remand until July 27, 2016, and for all other relief to which Appellant may be entitled to

at law or in equity.

                                                Respectfully Submitted,

                                                  /s/ Jeffrey R. Pruitt____
                                                  JEFFREY R. PRUITT
                                                  ATTORNEY AT LAW
                                                  Bar No. 24070453
                                                  400 Breezeway
                                                  Corpus Christi, TX 78404
                                                  Phone: (336) 749-6477
                                                  Jeffrey_pruitt@att.net

                                                ATTORNEY FOR APPELLANT
                          CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that he conferred with Appellee’s attorney of
record, Brett Brewer, on July 11, 2016, and Appellee is unopposed to Appellant’s motion.

                                               /s/ Jeffrey R. Pruitt
                                               Jeffrey R. Pruitt

                            CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the forgoing was served
on July 11, 2016 as follows:

Via Email: brettbrewer@normanlawfirm.com
Mr. Brett Brewer
The Norman Law Firm
215 E. Commerce St.
P.O. Box 1870
Jacksonville, TX 75766
                                               /s/ Jeffrey R. Pruitt
                                               Jeffrey R. Pruitt